UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 KATHERINE PONTIUS EBEL,

                 Plaintiff and Counterclaim-Defendant,                  20 Civ. 7483 (PAE)

                        -v-                                                OPINION &
                                                                            ORDER
 G/O MEDIA, INC., ONION, INC., and JAMES
 SPANFELLER, individually,

                 Defendants and Counterclaim-Plaintiffs.


PAUL A. ENGELMAYER, District Judge:

       This case concerns the departure by Katherine Pontius Ebel (“Pontius”) from her role as

Chief Resource Officer (“CRO”) at defendant Onion, Inc. (the “Onion”) and its parent company,

G/O Media, Inc. (“G/O Media,” and together with the Onion, “defendants”). Pontius worked at

the Onion since 2011, but after its 2019 acquisition by non-party Great Hill Partners, LP (“Great

Hill”), her relationship with the company broke down. She has sued defendants, along with G/O

Media’s CEO, James Spanfeller, alleging that, after she refused to participate in discriminatory

layoffs, they discriminated and retaliated against her in violation of federal and state law. She

also alleges that she was subject to unequal pay based on her gender and was denied severance

pay after she resigned, which breached her employment agreement. Defendants deny these

allegations. They also bring counterclaims, alleging that Pontius manufactured grounds for her

departure to improperly gain severance pay, in breach of her employment agreement and

fiduciary duties to defendants.

       Before the Court is Pontius’s motion to dismiss defendants’ counterclaims. For the

reasons that follow, the Court grants that motion.
I.     Background

       A.      Factual Background1

               1.     Parties

       G/O Media is a Delaware corporation with its principal place of business in New York.

Counterclaims ¶ 4. The Onion is a Wisconsin corporation with its principal place of business in

Illinois. Id. ¶ 5. In April 2019, Univision Communications, which then owned the Onion, sold it

and another media company, Gizmodo Media Group, to Great Hill. Id. ¶ 22.2 Upon that sale,

Great Hill consolidated the Onion and Gizmodo by creating G/O Media and naming Jim

Spanfeller CEO of the combined companies. Id.3

       Pontius has worked at the Onion since 2011, where she began as a “Human Resources

Generalist” and, by January 2016, became Chief Resource Officer (“CRO”) and Chief of Staff.

FAC ¶¶ 15–18. She is a citizen of New York. Counterclaims ¶ 6. On July 19, 2019, she

resigned from her employment at the Onion. Id.; FAC ¶ 144.




1
  The Court draws the facts from defendants’ answer to the amended complaint, Dkt. 33
(“Answer”), and Counterclaims, Dkt. 29 at 27–37 (“Counterclaims”), including materials
incorporated by reference in or integral to those pleadings. See DiFolco v. MSNBC Cable LLC,
622 F.3d 104, 111 (2d Cir. 2010). Those include Pontius’s employment agreement, Dkt. 38-1
(“Emp. Agr.”), an amendment to it, Dkt. 38-2 (“Am. Agr.”), and an email thread between
Pontius and the former President and CEO of the Onion, Dkt. 38-3 (“Email”). Where the Court
describes allegations in Pontius’s Amended Complaint, Dkt. 31 (“FAC”), it does so only for
context, and not for the truth of the matters asserted. In resolving the motion to dismiss, the
Court considers all well-pled facts in the Counterclaims to be true, drawing all reasonable
inferences in defendants’ favor. See Koch v. Christie’s Int’l PLC, 699 F.3d 141, 145
(2d Cir. 2012).
2
 Pontius originally named Great Hill as a defendant but has since stipulated to its dismissal,
without prejudice, Dkt. 23, and did not include it as a party in the FAC.
3
 Pontius names Spanfeller as a defendant in the FAC but he does not bring counterclaims
against Pontius.


                                                 2
                2.     Pontius’s Employment Agreement

       In January 2016, Pontius and the Onion entered into an employment agreement.

Counterclaims ¶ 9. Under that agreement, Pontius received $200,000 per year until September

2018, when her pay increased to $240,000 per year. Id. ¶ 10. As CRO, Pontius held a position

of trust and confidence, and owed duties of utmost loyalty and to deal honestly and fairly, with

the Onion and its eventual owner, G/O Media. Id. ¶¶ 11–13. Further, Pontius’s employment

agreement required that she “faithfully and diligently perform all services as may be assigned to

her.” Id. ¶ 14. Pontius’s obligations under the agreement transferred to G/O Media upon Great

Hill’s purchase of the Onion, after which Pontius remained in the same role as before the sale.

Id. ¶¶ 23–24.

       The agreement also contained provisions relating to the termination of Pontius’s

employment. See Emp. Agr. at 6–21 (“Standard Terms”) ¶ 2. Under paragraph 2(a)(3), the

Onion could terminate her employment at any time “for Cause.” “Cause” was defined as, inter

alia, “refusal or unwillingness to perform duties or other insubordination,” “conduct that reflects

adversely upon Company,” “willful misconduct or gross negligence in connection with the

performance of [Pontius’s] duties,” and “breach of any material term of this agreement.”

Id. ¶ 2(a)(3). In addition, paragraph 2(a)(5) allowed Pontius to resign for “Good Reason.” To do

so, Pontius was required to give the Onion notice that a “Good Reason event” had occurred, at

which point the Onion had “an opportunity to cure such circumstances, if curable, within thirty

(30) days of receipt of such notice.” Id. ¶ 2(a)(5). If it failed to do so, then Pontius’s

employment terminated for good reason. A “Good Reason event” was defined, as relevant here,

to include “any diminution in [Pontius’s] material responsibilities, authorities, or duties, but not

merely a change.” Id. ¶ 2(a)(5)(i). Upon resignation for good reason, Pontius could receive her

base salary for 12 months after resignation. Id. ¶ 2(b).

                                                  3
               3.      Pontius’s Departure from the Onion

       In May 2019, an Onion executive who is not identified in the pleadings left the company.

Counterclaims ¶ 26. That departure was subject to a confidential agreement. Id. Defendants

allege, upon information and belief, that then-President and CEO of the Onion, Michael McAvoy,

sent confidential information about that departure to Pontius “so she could use that information to

try to negotiate her own departure from her employment on lucrative terms.” Id. ¶ 27.

       On June 3, 2019, Pontius emailed McAvoy seeking to discuss her future at the company.

Id. ¶ 28; Email at 3. She stated that the past few weeks had been “particularly frustrating,” but

that the months and years prior had also brought consternation, and that her “lack of authority is

an issue.” Email at 3. In support, she noted that she was “taking every personnel complaint

request without having any information or an ability to resolve.” Id. At the same time, when she

offered to help with matters on which she did have expertise, she received no responses or was

told that others were handling the issue. Id. She also described having to “wait[] for G/O to

process” her requests “until weeks later when the ball has been dropped.” Id. She complained

that these issues, among others, “signal[ed] to the employee[s] and the staff that we no longer

have any authority, or access, to decision making.” Id.; see also id. at 4 (“A chief of staff

without authority to make decisions is a punching bag.”). Defendants claim that this email was

an “effort to trigger the resignation provisions in her own employment contract,” to collect her

salary after departing. Counterclaims ¶ 28.

       On June 13, 2019, Pontius again emailed McAvoy. Id. ¶ 29. In that email, she stated,

“please accept this written notice of the material diminution of my authority, duties, and

responsibilities of my role. The conditions, some of which are outlined below and all of which

have been discussed at length, constitute grounds for Good Reason as defined in my employment

agreement.” Id.; Email at 3. She also stated that she hoped to “work out an amicable parting,”

                                                  4
noting that she had “cherished my time with Onion, Inc. and would like to part ways with the

company in accordance with the provisions of my agreement.” Email at 3.4

       The same day, McAvoy responded. Counterclaims ¶ 30. He stated that he “take[s] this

seriously,” even though he hadn’t “been able to get back to you on a solution for an amicable

parting.” Email at 2–3. He also noted his appreciation for “everything you’ve done to date,” and

his understanding that “it’s less than what we asked you to [do] historically as well as recently,

despite your intentions to do more.” Id. at 3. As a result, he confirmed that he was “taking this

as a formal recognition of diminishment,” and promised that he would “circulate internally” and

discuss next steps with her the next day. Id. Defendants hypothesize that, in this exchange,

McAvoy was “looking for ways to help Pontius leave her employment even before she purported

to give Good Reason notice under her agreement.” Counterclaims ¶ 30. They also allege that

defendants wanted Pontius to remain at the Onion and “looked for ways to cure her complaints,”

but identify no such attempts, or Pontius’s response to them. Id. ¶ 32.

       On June 17, 2019, McAvoy emailed G/O Media’s then-general counsel, Lynn Oberlander,

about Pontius’s claim of diminution, allegedly “in an attempt to bolster” that claim. Id. ¶ 35.

Defendants allege that McAvoy then improperly forwarded his exchange with Oberlander to

Pontius, who included a portion of those privileged emails in the FAC. Id. ¶¶ 36–40. They

allege that Pontius fell within their attorney-client privilege at the time, such that McAvoy’s

forwarding the message to her did not destroy its privileged status, and that she lacked authority

to publicly reveal such privileged materials when she filed her complaint. Id. ¶¶ 41–44.



4
 Defendants allege that Pontius’s employment agreement required such notice to be sent to G/O
Media’s general counsel, not McAvoy. Counterclaims ¶ 31. But the agreement itself designates,
and only provides contact information for, Univision’s general counsel. Standard Terms ¶ 6(b);
Am. Agr. ¶ 5. In any event, Pontius alleges that she later provided notice to G/O Media’s general
counsel, after being told that her notice to McAvoy was ineffective. FAC ¶¶ 113–14.
                                                 5
       B.      Defendants’ Counterclaims

       Defendants bring three counterclaims, for (1) breach of contract; (2) breach of fiduciary

duty of loyalty/faithless servant; and (3) breach of fiduciary duty of care. Id. ¶¶ 45–60. They

allege that Pontius breached her employment agreement by “brazenly breach[ing] her fiduciary

duties, her duty of loyalty and candor, her obligation to faithfully and diligently perform the

services assigned to her, and to comply with orders and directions from the company.” Id. ¶ 47.

As to the breach of the duty of loyalty, they allege that Pontius “collude[ed] with McAvoy” to

impede G/O’s efforts to cure her diminution of duties and failed “to report her receipt of the

privileged and confidential June 17, 2019 email from McAvoy.” Id. ¶ 52. As for the duty of

care, defendants’ counterclaims do not identify any specific misconduct, but only that Pontius

“act[ed] disloyally and directly against the interests of the corporation.” Id. ¶ 57. As to each,

defendants allege that they suffered damages including the salary they paid Pontius while she

breached her duties and the legal costs of this dispute. Id. ¶¶ 49, 54, 58. Defendants do not

allege that Pontius received any severance pay in connection with her resignation.

       C.      Procedural History

       On September 11, 2020, Pontius filed a complaint against G/O Media, Great Hill, the

Onion, and James Spanfeller. Dkt. 1. On November 20, 2020, defendants filed an answer.

Dkt. 19. The same day, they moved to strike two paragraphs in the complaint containing

purportedly privileged material. Dkt. 20. The Court denied that motion given the sparse record

presented, without prejudice to defendants renewing such motion after more discovery had taken

place. Dkt. 27. On November 23, 2020, the Court entered Pontius’s proposed stipulation of

dismissal of Great Hill, dismissing it from the case without prejudice. Dkt. 23. On

December 4, 2020, the case was automatically referred to the District’s mediation program.

Dkt. 26.

                                                 6
       On December 9, 2020, defendants filed an amended answer with counterclaims. Dkt. 29.

On December 11, 2020, Pontius filed the FAC. See FAC. On December 28, 2020, defendants

answered the FAC. See Answer. On December 30, 2020, Pontius filed a motion to dismiss

defendants’ counterclaims, Dkt. 34, and a memorandum of law in support, Dkt. 35 (“Pl. Mem.”).

On January 20, 2021, defendants opposed the motion to dismiss, Dkt. 37 (“Def. Mem.”), and

filed the declaration of Wendy J. Mellk, Esq., Dkt. 38 (“Mellk Decl.”), and exhibits in support.

On February 3, 2021, Pontius replied. Dkt. 40 (“Pl. Reply”). On March 2, 2021, after mediation

failed, the Court held an initial conference. Dkts. 41, 46.

II.    Legal Standard

       “A motion to dismiss a counterclaim is evaluated under the same standard as a motion to

dismiss a complaint.” Dubov v. Lewis, No. 18 Civ. 3854 (PAE), 2019 WL 1060652, at *2

(S.D.N.Y. Mar. 6, 2019) (quoting Taupita Inv., Ltd. v. Leung, No. 14 Civ. 9739 (PAE),

2017 WL 3600422, at *6 (S.D.N. Y. Aug. 17, 2017)).

       To survive a motion to dismiss under Rule 12(b)(6), a complaint must plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). A claim is facially plausible “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint is properly dismissed where

“the allegations in a complaint, however true, could not raise a claim of entitlement to relief.”

Twombly, 550 U.S. at 558. When resolving a motion to dismiss, the Court must assume all well-

pleaded facts to be true, “drawing all reasonable inferences in favor of the plaintiff.” Koch,

699 F.3d at 145. That tenet, however, does not apply to legal conclusions. See Iqbal, 556 U.S.

at 678. Pleadings that offer only “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

                                                  7
III.   Discussion

       Pontius moves to dismiss each of defendants’ counterclaims. She argues that defendants

fail to plausibly allege that she acted disloyally and that, because each counterclaim is based on the

premise that she did so, each fails. Defendants contend that Pontius improperly treats their

counterclaims as duplicative of one another, and that each is adequately pled. The Court holds

with Pontius.

       A.       Breach of Duty of Loyalty and Faithless Servant

       Defendants style their claim for breach of the duty of loyalty as a “breach of fiduciary

duty of loyalty/faithless servant.” See Counterclaims at 34. As the Second Circuit has recently

noted, “New York courts are far from clear regarding the contours of—and interplay between—a

claim for breach of fiduciary duty and the faithless servant doctrine.” Yukos Cap. S.A.R.L. v.

Feldman, 977 F.3d 216, 242 (2d Cir. 2020). As a result, some courts applying New York law

have treated claims for breach of the duty of loyalty and claims brought under the faithless-

servant doctrine as “doctrinally distinct.” Id. (collecting cases); see, e.g., Pure Power Boot

Camp, Inc. v. Warrior Fitness Boot Camp, LLC, 813 F. Supp. 2d 489, 524–25 (S.D.N.Y. 2011).

Others, however, have held the two to be “essentially the same.” Yukos, 977 F.3d at 242

(collecting cases); e.g., Schanfield v. Sojitz Corp. of Am., 663 F. Supp. 2d 305, 348 (S.D.N.Y. 2009)

(“[A] claim of breach of the duty of loyalty in New York” is “sometimes referred to as the

‘faithless servant doctrine.’”). Here, both sides treat these claims as the same. And although the

New York Court of Appeals does not appear to have clarified the issue since Yukos, the Circuit

there seems to have approved such an approach. See Yukos, 977 F.3d at 242 (noting that caselaw

suggested that the faithless-servant doctrine provides a way to satisfy the “damage” element of a

breach of fiduciary duty claim). Thus, the Court treats this counterclaim as a single claim for

breach of the duty of loyalty, brought under the faithless-servant doctrine.

                                                  8
       Under that doctrine, an agent is required “to be loyal to his employer and is

‘prohibited from acting in any manner inconsistent with his agency or trust and is at all times

bound to exercise the utmost good faith and loyalty in the performance of his duties.’” W. Elec.

Co. v. Brenner, 41 N.Y.2d 291, 295 (1977) (quoting Lamdin v. Broadway Surface Advert. Corp.,

272 N.Y. 133, 138 (1936)); see Phansalkar v. Andersen Weinroth & Co., 344 F.3d 184, 200

(2d Cir. 2003) (same). An employer can recover compensation paid to a faithless servant if it

shows “(1) that the employee’s disloyal activity was related to ‘the performance of his duties,’

and (2) that the disloyalty ‘permeated the employee’s service in its most material and substantial

part.’” Sanders v. Madison Square Garden, L.P., No. 06 Civ. 589 (GEL), 2007 WL 1933933,

at *4 (S.D.N.Y. July 2, 2007) (quoting Phansalkar, 344 F.3d at 200, 203). Unlike a traditional

claim for breach of a fiduciary duty, an employer bringing a faithless-servant claim “is not

required to show that it ‘suffered . . . provable damage as a result of the breach of fidelity by the

agent.’” Id. (quoting Feiger v. Iral Jewelry, Ltd., 41 N.Y.2d 928, 929 (1977)).

       However, “[t]he duty of loyalty has been limited to cases where the employee, acting as

the agent of the employer, unfairly competes with his employer, diverts business opportunities to

himself or others to the financial detriment of the employer, or accepts improper kickbacks.”

Farricker v. Penson Dev., Inc., No. 07 Civ. 11191 (DAB), 2010 WL 845983, at *2 (S.D.N.Y.

Mar. 4, 2010) (citation omitted). A claim “for breach of the duty of loyalty . . . is available only

where the employee has acted directly against the employer’s interests—as in embezzlement,

improperly competing with the current employer, or usurping business opportunities.” Veritas

Cap. Mgmt., LLC v. Campbell, 82 A.D.3d 529, 530 (1st Dep’t 2011). “[M]isuse of the employer’s

resources to compete with the employer is generally required.” Cerciello v. Admiral Ins.

Brokerage Corp., 90 A.D.3d 967, 968 (2d Dep’t 2011).



                                                  9
       Measured against this standard, defendants’ counterclaims fall far short. Defendants

allege that Pontius acted faithlessly by (1) “improperly colluding with McAvoy and making a

conscious effort to impede G/O’s efforts to cure any purported diminution of duties”; and

(2) “failing to report her receipt of the privileged and confidential June 17, 2019 email from

McAvoy.” Counterclaims ¶ 52. Both claims fail.

       As to defendants’ allegations of “collusion” and obstruction, these are conclusory,

speculative, and contradicted by their own pleadings. Defendants allege that McAvoy sent

Pontius certain confidential information, that Pontius notified him that she believed she had good

reason to resign from her position, and that McAvoy then accepted that notice. Id. ¶¶ 27–30. They

emphasize that McAvoy expressed to Pontius that he hoped to arrange an “amicable parting,”

and that this “revealed that McAvoy was looking for ways to help Pontius leave her employment

even before she purported to give Good Reason notice.” Id. ¶ 30. These actions, however,

support neither the label of “collusion” nor the sinister pall that defendants attribute to them.

Pontius’s initial email to McAvoy set forth, in detail, her complaints about G/O Media’s

mismanagement of the Onion and its deleterious effects on her role at the company. See Email

at 3–4. The counterclaims do not dispute the validity of those grievances. Ten days later, after

McAvoy failed to respond, Pontius followed up to provide written notice that she believed the

changes to her role constituted good reason for her resignation. Id. at 3. Even so, she expressed

her affection for the Onion and her hope to leave her employment on “amicable” terms. Id.

McAvoy responded that he would “tak[e] this as a formal recognition of diminishment,” and

confirmed that he, too, hoped for “an amicable parting.” Id. at 2–3. That exchange does not,

other than by sheer speculation, support that the two improperly colluded to “manufacture” or

“engineer” good reason for Pontius’s resignation. See Twombly, 550 U.S. at 556 (“Factual



                                                 10
allegation must be enough to raise a right of relief above the speculative level.”). At most, it

shows that Pontius was frustrated in her job and that McAvoy was, to some extent, sympathetic

to her complaints. Nor do defendants explain how, if at all, Pontius could have (or did) use

unspecified, but purportedly confidential, information from McAvoy to bolster her claims of

good reason. Notably, defendants do not make any factual allegations to support, even by

speculation, that Pontius made “a conscious effort to impede G/O’s efforts to cure any purported

diminution of duties.” Counterclaims ¶ 52. They allege neither any specific efforts to cure by

G/O Media, nor any concrete actions that Pontius took to thwart them.

       As for Pontius’s receipt of a June 17, 2019 privileged email from McAvoy, defendants’

own allegations make clear that, when she received the email, she was “within [defendants’]

privilege.” Id. ¶ 42. Thus, the Court has no reason to conclude that her receipt of that email was

improper, let alone a breach of her fiduciary duties. Nor do defendants offer any support for

their premise that she had a duty to “report” such receipt, even if it was untoward. Similarly,

although defendants allege that Pontius used the contents of this email to “improperly engineer a

good reason resignation,” Def. Mem. at 12,5 that claim is factually unsupported. Defendants do

not explain how that was so, and their other allegations point in the opposite direction. The only

actions that defendants allege Pontius took in support of her resignation occurred on June 3




5
  Defendants’ counterclaims do not allege that Pontius used the June 17 email in support of her
resignation; that claim appears for the first time in defendants’ opposition brief. Compare
Counterclaims ¶¶ 34–44 (alleging only that Pontius included the text of that email in her
complaint, and that McAvoy sent her the email in an “attempt to bolster Pontius’s claims of
diminishment”), with Def. Mem. at 12 (alleging Pontius’s “disloyal use of the information in the
Privileged Email to improperly engineer a good reason resignation”). Parties may not, however,
amend their pleadings through allegations made in motion papers. See Wright v. Ernst & Young
LLP, 152 F.3d 169, 178 (2d Cir. 1998). And McAvoy’s motives in sending her the email do not,
without further elaboration, speak to Pontius’s conduct in or after receiving it.


                                                 11
and 13—before McAvoy allegedly provided her with any privileged information. Counterclaims

¶¶ 28–30. Defendants thus do not explain how this information could have played—let alone did

play—any role in her attempt to “improperly engineer a good reason resignation.” Def. Mem.

at 12. Such “[p]oorly described and unsubstantiated incidents of alleged wrongdoing are

insufficient as a matter of law to support application of the faithless servant doctrine.” Torres v.

Gristede’s Operating Corp., 628 F. Supp. 2d 447, 470 (S.D.N.Y. 2008).

       More fundamentally, even had defendants buttressed these conclusions with plausible

factual support, they would not state a claim for breach of Pontius’s duty of loyalty. Defendants

allege, at most, that Pontius baselessly (and, apparently, unsuccessfully) sought to trigger the

good-reason provision of her employment contract, and improperly received and maintained

confidential and privileged documents. Those alleged wrongs are far afield of those that courts

have held make an employee a faithless servant—including in the cases on which defendants

mainly rely. See, e.g., Charles Ramsey Co. v. Fabtech-NY LLC, No. 18 Civ. 546 (LEK) (CFH),

2020 WL 352614, at *17 (N.D.N.Y. Jan. 21, 2020) (employees withheld financial data from

employer, sabotaged employer’s business by laying off key employees, encouraged employees

to go work for a competitor, attempted to set up a competitor, and stole money from employer);

Parneros v. Barnes & Noble, Inc., No. 18 Civ. 7834 (JGK), Dkt. 78 at 9 (S.D.N.Y. May 6, 2019)

(employee “intentionally undertook a series of acts to successfully sabotage a transaction that the

board of directors believed to be in [the employer’s] interest,” because he stood to lose his job if

the transaction went through); Morgan Stanley v. Skowron, 989 F. Supp. 2d 356, 362 (S.D.N.Y.

2013) (employee faithless because “[i]nsider trading is the ultimate abuse of a portfolio manager’s

position”); Bon Temps Agency Ltd. v. Greenfield, 184 A.D.2d 280, 281 (1st Dep’t 1992) (employee

secretly usurped employer’s business while “establishing and performing duties under a company



                                                 12
in direct competition with” employer).6 As then-District Judge Lynch explained in dismissing

similarly deficient faithless-servant counterclaims, it is important to ensure that this doctrine does

“not stretch so far,” given its severe penalty: forfeiture of an employee’s entire salary during the

period of faithlessness. Sanders, 2007 WL 1933933, at *6 (“The remedies of the faithless

servant doctrine are drastic, and appropriately so where the doctrine applies.”).

       Thus, New York courts have applied the faithless-servant doctrine only in the limited

circumstances “where the employee has acted directly against the employer’s interests—as in

embezzlement, improperly competing with the current employer, or usurping business

opportunities.” Veritas, 82 A.D.3d at 530. Here, however, defendants seek to impose this harsh

remedy on Pontius for attempting to invoke her rights to severance pay using the very procedures

set out in her employment contract. That is simply not the kind of “blatant self-dealing” or conflict

of interest contemplated by New York law. Bos. Consulting Grp., Inc. v. NCR Corp., No. 19 Civ.

10156 (LGS), 2020 WL 5731963, at *4 (S.D.N.Y. Sept. 24, 2020); see, e.g., Grika v. McGraw,

No. 650459/2016, 2016 WL 8716417, at *15 (N.Y. Sup. Ct. 2016) (dismissing faithless-servant

claim where the complaint “contain[ed] no allegations that defendant employees acted against the

Company’s interest, such as competing with [the company] while still an employee, using company

resources for non-business purposes, taking bribes from issuers to give higher ratings or diverting

corporate opportunities”), aff’d, 161 A.D.3d 450 (1st Dep’t 2018); Linder v. Innovative Com. Sys.

LLC, 981 N.Y.S.2d 636 (N.Y. Sup. Ct. 2013), aff’d, 127 A.D.3d 670 (2015) (similar). The Court

thus dismisses defendants’ counterclaim for breach of the duty of loyalty.



6
  They also fall short even of the conduct alleged in some cases where courts have dismissed
such claims as insufficient. See, e.g., Sanders, 2007 WL 1933933, at *3–7 (faithless-servant
claim would be futile where defendants alleged that plaintiff operated a secret unauthorized
business or committed tax fraud).


                                                  13
        B.      Breach of Duty of Care

        The Court also dismisses defendants’ largely undifferentiated claim for breach of the

duty of care. “The elements of a cause of action for participation in a breach of fiduciary duty

are: breach by a fiduciary of a duty owed to plaintiff; defendant’s knowing participation in the

breach; and damages.” SCS Commc’ns, Inc. v. Herrick Co., 360 F.3d 329, 342 (2d Cir. 2004);

see Margrabe v. Sexter & Warmflash, P.C., 353 F. App’x 547, 549 (2d Cir. 2009) (summary

order) (“In order to sustain a claim of breach of fiduciary duty under New York law, Appellant

must prove the existence of a fiduciary relationship, misconduct by the Appellees, and damages

directly caused by the Appellees’ misconduct.” (cleaned up)).

        Defendants do not allege any specific facts in support of this claim. Instead, they simply

assert that Pontius breached her fiduciary duty of care “by disregarding and acting disloyally and

directly against the interests of the corporation.” Counterclaims ¶ 57. For the reasons discussed,

defendants have not plausibly alleged that Pontius acted disloyally or against their interests. In

opposition, defendants argue that this claim and their faithless-servant claim are distinct, and

contain different elements. See Def. Mem. at 8–9. That, of course, is true. But here, defendants’

factual allegations in support of both claims are coterminous, and both rest on the charge of

disloyalty. Confronted with that fact by Pontius’s motion to dismiss, defendants in their

opposition do not offer any theory for how these facts could plausibly support liability on this

claim, even if they fail as to the faithless-servant claim. Because the Court has held the facts, as

pled, insufficient to support the charge of disloyalty that undergirds both claims of breach of

fiduciary duty, the failure of one, in this case, entails the failure of the other. As a result, the

Court dismisses defendants’ counterclaim for breach of the duty of care for the same reasons it

dismissed their counterclaim for breach of the duty of loyalty.



                                                   14
       C.      Breach of Contract

       Finally, defendants breach-of-contract claim fails for essentially the same reasons.

To state a claim for breach of contract under New York law, defendants must allege “(1) the

existence of an agreement, (2) adequate performance of the contract by the plaintiff, (3) breach

of contract by the defendant, and (4) damages.” Eternity Glob. Master Fund Ltd. v. Morgan

Guar. Tr. Co. of N.Y., 375 F.3d 168, 177 (2d Cir. 2004) (quoting Harsco Corp. v. Segui,

91 F.3d 337, 348 (2d Cir. 1996)). To plausibly allege a breach, a party must identify “the

specific provisions of the contract upon which liability is predicated.” Benihana of Tokyo, LLC v.

Angelo, Gordon & Co., 259 F. Supp. 3d 16, 33 (S.D.N.Y. 2017) (citing Sud v. Sud, 211 A.D.2d

423, 424 (1st Dep’t 1995)), aff’d, 712 F. App’x 85 (2d Cir. 2018).

       Defendants allege that Pontius breached paragraph five of her employment agreement,

which provides that she “will faithfully and diligently perform all services as may be assigned to

her by the Chief Executive Officer of the Company,” and will “comply with all rules, regulations,

policies, orders, and directions, whether oral or written, as Company may prescribe from time to

time.” Emp. Agr. ¶ 5.7 They claim that she did so by “brazenly breach[ing] her fiduciary duties,

her duty of loyalty and candor, her obligation to faithfully and diligently perform the services

assigned to her, and to comply with orders and directions from the company.” Counterclaims ¶ 47.

In their opposition, they more specifically state that the predicates for such breaches were

(1) “failing to report her receipt of the Privileged Email, and instead, using the Privileged Email

and other information relayed to her by McAvoy to impede G/O’ Media’s and the Onion’s


7
  The counterclaims appear erroneously to identify paragraph four as the relevant provision, see
Counterclaims ¶ 47, but that provision concerns only Pontius’s signing bonus of $20,000, which
does not appear to be at issue, see Emp. Agr. ¶ 4. In their opposition, defendants cite paragraph
five and do not discuss paragraph four. See Def. Mem. at 14–15. The Court thus treats this as
the applicable contract term.


                                                 15
efforts to cure any purported diminution of duties”; and (2) “acting contrary to the interest of

Defendants by seeking to improperly trigger the resignation provisions of the Agreement.” Def.

Mem. at 15.

       As discussed, defendants do not allege any facts that plausibly support that Pontius’s

effort to “trigger the resignation provisions of the Agreement” were improper, or that she

impeded defendants’ efforts to cure her diminution of duties. Similarly, although her

employment agreement required Pontius to “comply with all rules, regulations, policies, orders,

and directions” of defendants, defendants again do not identify any such rule or policy that

required her to report receipt of a privileged email—let alone to report such an email from the

company’s CEO while, as an executive employee herself, she was concededly within the

company’s privilege. Finally, as Pontius notes, defendants’ claim that she breached the

agreement by breaching her fiduciary duties and failing to “faithfully and diligently perform all

services” depends on the claims already rejected. For the reasons already given, defendants have

failed to allege that Pontius’s exercise of her resignation rights under her employment agreement

breached any fiduciary duty. However framed, defendants have not plausibly alleged that Pontius

engaged in disloyalty, self-dealing, or misfeasance.8 Instead, they seek to penalize her for

attempting to take advantage of a contractual benefit to which they do not believe she is

entitled—and which they have, lawfully or not, denied her. Thus, the Court also dismisses

defendants’ breach-of-contract counterclaim.



8
  Defendants again resist the conclusion that their overlapping claims are subject to overlapping
flaws by noting that, as a legal matter, parties may assert both contractual and fiduciary claims
arising from the same set of facts. See Def. Mem. at 13–14. Again, that is true. But Pontius
does not argue, and the Court has not held, that parties cannot so plead. Defendants’ claims do
not fail because they are duplicative; defendants have simply pled their claims duplicatively,
such that each fails for essentially the same reasons.


                                                 16
                                        CONCLUSION

       For the foregoing reasons, the Court grants Pontius’s motion to dismiss defendants’

counterclaims. The Clerk of Court is respectfully directed to terminate the motion pending at

docket 34.

       SO ORDERED.


                                                         PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: May 21, 2021
       New York, New York




                                               17
